Citation Nr: 1444962	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder, diagnosed as depression, for the period prior to July 20, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected right knee disability for the period prior to September 23, 2011.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction of this matter now resides with the VA RO in Portland, Oregon.

The Veteran testified before the Board at an August 2014 videoconference.  A transcript of that hearing is associated with the record.  At this hearing, he stated that he was satisfied with the 50 percent rating for depression since July 20, 2012, and appeals only the period prior to this date.  The issue has been rephrased accordingly.  Similarly, the Veteran testified that he is satisfied with his temporary 100 percent rating, effective September 23, 2011, and the subsequent 30 percent evaluation for his right knee disability.  His current appeal is limited to the period prior to September 23, 2011.  This issue has also been rephrased accordingly.

This appeal is comprised of documents contained in the Veteran's Virtual VA electronic file and in the Veterans Benefits Management System (VBMS).  All future documents should be incorporated into his VBMS file.  


FINDING OF FACT

1.   For the relevant period on appeal, the Veteran's acquired psychiatric disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and flattened affect.

2.  The persuasive evidence of record demonstrates that throughout the course of the appeal the Veteran's left knee disability has been manifest by no more that some pain and limitation of flexion, without flexion limited to 30 degrees, extension limited to 10 degrees, locking, recurrent subluxation, or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but no more, for an acquired psychiatric disorder, diagnosed as depression, for the period prior to July 20, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for an evaluation in excess of 10 percent for a service-connected right knee disability for the period prior to September 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled the duty to notify in a September 2009 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records and the Veteran's statements.

The Veteran has also been afforded adequate examinations.  VA provided the Veteran with a VA acquired psychiatric disorders examination and a VA knee examination in March 2010.  As discussed below, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for an acquired psychiatric disorder and a right knee disability.  

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2014 Board hearing, the hearing officer complied with these requirements.  Importantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Acquired Psychiatric Disorder

For the relevant period on appeal, the Veteran has been assigned a 30 percent evaluation for depression.  This has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434 (2013).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for judgment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
In March 2010 the Veteran was afforded a VA acquired psychiatric disorders examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he was often depressed and that he took approximately half a day off of work a week to deal with his symptoms, he reported that he had trouble concentrating on work and that it was harder to get his job done that it used to be.  He reported that he got along with his wife.  He had stopped playing golf and did not partake in hobbies.  He reported that he had very few people in his life outside of his family.  He suffered from terminal insomnia and a variable appetite.  He reported that he was consistently sad and had feelings of worthlessness.  He also reported that he gave up a job position in management because of his depression.

Upon mental status examination, the examiner confirmed the diagnosis of depression and assigned a GAF score of 58.  The examiner noted that the Veteran had flattened affect, a dysthymic mood and somewhat slow psychomotor behavior.  The examiner also reported that the Veteran's depression had mild to moderate social and occupational interference.

A review of the post-service VA treatment records shows that the Veteran did not receive VA treatment for depression.  He mentioned in a general consultation in March 2011 that he had been depressed for at least 10 years, he was going through a divorce, which was stressful, and his increased knee pain affected his mood.

Based on the evidence of record, the Board finds that an increased evaluation of 50 percent is warranted for the entirety of the period on appeal.  While the Veteran may not exhibit all of the signs and symptoms listed under the 50 degree evaluation, as noted above, the symptoms listed in the rating criteria serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  During the March 2010 VA examination the Veteran was assigned a GAF score of 58, which indicates moderate symptoms.  His symptoms, including flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships provide the overall disability picture that the Veteran has occupational and social impairment with reduced reliability and productivity.

However, the Board finds that a higher evaluation of 70 percent is not warranted.  There are no indications that the Veteran has been assigned GAF scores below 50, which would be indicative of serious symptoms.  Further, there is no evidence that the Veteran exhibits any of the symptoms that would warrant a 70 percent evaluation such as suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function independently, effectively and appropriately, or neglect of personal appearance.  The Veteran has consistently been alert and neatly and appropriately dressed.  Finally, the Veteran provided coherent testimony in support of his claim, which provides highly probative evidence against a 70 percent evaluation.  Therefore, the Board concludes that a 50 percent rating, but no more, for the Veteran's acquired psychiatric disorder is warranted.  

Right Knee Disability

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

For the relevant period on appeal, the Veteran's right knee disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010 and 5003 (2013), which allows for a 10 percent rating when there is X-ray evidence of arthritis, even if the limitation of motion is noncompensable.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).   

In order to warrant a rating in excess of 10 percent based solely on limitation of motion, the evidence must show: 
* Limitation of flexion to 30 degrees (20 percent under Diagnostic Code 5260); 
* Limitation of extension to 15 degrees (20 percent under Diagnostic Code 5261);
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under Diagnostic Codes 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under Diagnostic Code 5256).  38 C.F.R. § 4.71a.
See 38 C.F.R. § 4.71a.  A full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  

In this case, a rating in excess of 10 percent is not warranted based on limitation of motion.  Specifically, the Veteran was afforded a VA knee examination in March 2010, where he reported chronic pain of 4 on a scale of 10, flareups with running, stairs and prolonged walking, stiffness, decrease in range of motion and swelling.  He reported no instability or locking.  He also reported that he had been receiving a series of cortisone injections to the knee.

Upon physical examination, the examiner noted that the Veteran walked with an antalgic gait and there was tenderness on palpation.  Range of motion was flexion to 135 degrees and normal extension.  There was no objective evidence of pain with active motion.  Repetitive range of motion testing was possible with no additional limitations.  The examiner noted that the Veteran's condition only affected his physical activity.

A review of VA and private treatment records shows that in January 2011 the Veteran was advised to get a knee brace because of moderate swelling, moderate pain and instability.  The Veteran reported that his knee buckled and locked.  A March 2011 treatment record noted that the Veteran had been receiving cortisone injections every 3 months for the last 4 years that were failing to be effective.  August 2011 x-rays showed worsening arthritis.  In September 2011 a private treatment provider noted that conservative treatment therapies had failed and that the Veteran had experienced a significant decline in activity tolerance and quality of life.  

Based on these evaluations, the totality of the evidence shows that the Veteran's right knee disability was manifested by limitation of motion of flexion to no more than 135 degrees, and there was no limitation of extension.  

The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  The examiner noted that there was no objective evidence of pain with repetitive motion.  While a private examiner has indicated significant functional limitation, this is not corroborated by the clinical observations otherwise observed.  

Next, the Board considers whether a separate compensable rating is warranted based on internal derangement of the knee.  In order to warrant a separate rating for this type of disorder, the evidence must show one of the following: 
* Removal of the semilunar cartilage with residual symptoms (10 percent under Diagnostic Code 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under Diagnostic Code 5258); or
* Recurrent subluxation or lateral instability (under Diagnostic Code 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms). 
38 C.F.R. § 4.71a.

Based on the evidence of record, the Board finds that a separate rating based on instability is not warranted.  Specifically, the evidence of record does include a treatment note from January 2011 where the Veteran complained of locking and buckling, and that he was advised to acquire a knee brace for support.  However, instability of the right knee was repeatedly not shown.  For example, at his VA examination in March 2010, his knee was clinically observed to be stable.  Moreover, while he had complaints suggestive of instability in January 2011, subsequent evaluations in March and April 2011 indicated no instability.  Therefore, a separate rating based on instability is not warranted based on the evidence of record.  

In considering the appropriate disability ratings for all of his claims, the Board has also considered the Veteran's statements that his psychiatric and right knee disabilities are is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his psychiatric or knee disabilities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee and psychiatric disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Moreover, as was established in Mauerhan v. Principi, 16 Vet. App. 436 (2002), a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  Similarly, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  See also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Based on evidence of record, the Board determines that an increased rating a 50 percent rating, but no more, is warranted for the Veteran's acquired psychiatric disorder for the period prior to July 20, 2012, and the appeal is granted to this extent.  However, ratings in excess of 50 percent for an acquired psychiatric disorder and in excess of 10 percent for a right knee disability are not warranted.  


ORDER

A 50 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as depression, for the period prior to July 20, 2012, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for a service-connected right knee disability for the period prior to September 23, 2011, is denied.



______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


